Exhibit 10.1
 
SBE, INC.
 
DIRECTOR AND OFFICER BONUS PLAN
 
This Director and Officer Bonus Plan (the “Plan”) is established by SBE, Inc., a
Delaware corporation (the “Company”), effective as of September 21, 2006.
 
1.    Purpose Of The Plan. The purpose of the Plan is to establish a bonus
mechanism to provide incentive to executive officers and non-employee members of
the Board of Directors of the Company to continue in the service of the Company.
 
2.    Definitions.
 
(a)    “Board” shall mean the Board of Directors of the Company.
 
(b)    “Bonus Award” shall mean the compensation awarded to a Participant under
the Plan upon a Triggering Event, calculated as follows:
 
(i)    with respect to a Triggering Event that is a Change in Control or a
Qualifying Financing, an amount of cash or Equity Securities (as determined by
the Board in its sole discretion) equal in value (as determined by the Board in
its sole discretion) to the product of (A) the dollar amount set forth in the
Participant’s Participation Agreement and (B) (1) in the case of Participants
who are non-employee members of the Board, the number of months elapsed since
July 31, 2006; or (2) in the case of Participants who are executive officers of
the Company, the number of Company pay periods that have elapsed since August
15, 2006; or
 
(ii)    with respect to a Discretionary Triggering Event, such award of Equity
Securities or cash as determined by the Board in its sole discretion.
 
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(d)    “Equity Securities” shall mean common stock, preferred stock, options,
warrants or other rights to purchase preferred stock or common stock of the
Company.
 
(e)    “Triggering Event” shall mean the first to occur of the following during
the term of this Plan:
 
(i)    there is consummated (A) a merger, consolidation or similar transaction
to which the Company is a party and, immediately after the consummation of such
merger, consolidation or similar transaction, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, outstanding voting
securities representing more than 50% of the combined outstanding voting power
of the surviving entity in such merger, consolidation or similar transaction or
more than 50% of the combined outstanding voting power of the parent of the
surviving entity in such merger, consolidation or similar transaction, or (B) a
sale, lease, license or other disposition of all or substantially all of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of the
consolidated assets of the Company and its subsidiaries to an entity, more than
50% of the combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition (any such event described in this paragraph (i) is referred to as a
“Change in Control”);
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)    the Company consummates a sale of equity or debt securities resulting in
at least $2 million in net proceeds (after deduction of any underwriting
commissions, placement agent fees, attorneys’ fees and other transaction
expenses, as determined by the Board in its sole discretion) (a “Qualifying
Financing”); or
 
(iii)    there occurs any such other event as the Board in its sole discretion
determines shall constitute a Triggering Event (a “Discretionary Triggering
Event”).
 
3.    Operation Of The Plan.
 
(a)    Eligibility to Participate. An individual shall be eligible to
participate in the Plan if he or she is an executive officer of the Company or
non-employee member of the Board and is designated as a participant in the Plan
(a “Participant”) by the Board, and is notified in writing of such designation,
provided he or she accepts such designation subject to such terms as determined
by the Board at the time of designation (the “Participation Agreement”). An
individual’s eligibility to participate in the Plan shall terminate as of the
date on which such individual’s employment relationship or directorship with the
Company is terminated.
 
(b)    Eligibility for Payment of Bonus Awards. Unless the Board has determined
otherwise with respect to an individual Participant, as evidenced by the
Participation Agreement signed by a duly authorized officer of the Company and
such Participant, Participants shall be entitled to payment of his or her Bonus
Award, as follows:
 
(i)    A Participant must remain in a continuous employment relationship or
directorship with the Company until a Triggering Event occurs, and must execute
a binding release of claims against the Company at the time of a Triggering
Event in form and substance acceptable to the Board in its sole discretion; and
 
(ii)    A Participant shall not be entitled to any portion of a Bonus Award
provided under this Plan, nor shall such Bonus Award be payable or accrue
(either in whole or in part), until a Triggering Event occurs. The Board will
endeavor to pay Bonus Awards under the Plan as promptly as possible following
occurrence of a Triggering Event.
 
(c)    Payment of Bonus Awards. 
 
(i)    If the conditions set forth in the Plan are satisfied, each Participant
shall be entitled to receive a Bonus Award from the Company upon a Triggering
Event. Each Participant’s Bonus Award shall be paid by the Company or, if a
Change in Control has occurred, its successor. While it is generally anticipated
that each Participant will receive his or her Bonus Award at the time and in the
form or forms of payment as are set forth in the Plan, the Board shall have the
discretion to structure the form and timing of such payments to accommodate the
business objectives of the Company in the Triggering Event, which may include,
but not be limited to, (A) consideration of the tax consequences to the Company,
its stockholders and the Participants, (B) financial accounting consequences for
the Company or any purchaser or acquiror, (C) the availability of cash to fund
Bonus Awards, and (D) satisfaction of any applicable securities law
requirements. Without limiting the foregoing, no payment under this Plan shall
be made in the form of Equity Securities or securities of an acquiring or
surviving corporation unless and until the issuance of such securities has been
registered under the Securities Act of 1933 as amended, or in the opinion of
counsel for the issuer such registration is not required.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)    Any Participant may decline all or any portion of his or her Bonus Award
by notifying the Company in writing any time prior to the payment of such bonus.
Any Bonus Award declined pursuant to this Section 3(c)(ii) shall not be payable
to other Participants.
 
(iii)    Under no circumstance shall any amount be payable to any Participant
hereunder later than the time payments must be made to be exempt from the
requirements of Section 409A of the Code and the regulations thereunder.
 
(iv)    In the event any payments to which a Participant becomes entitled in
accordance with the provisions of the Plan or otherwise would constitute a
parachute payment under Section 280G of the Code and applicable regulations,
then such payments under the Plan will be subject to reduction to the extent
necessary to assure that the Participant receives only the greater of (1) the
amount of those payments that would not constitute such a parachute payment and
(2) the amount that yields the Participant the greatest after-tax amount of
benefits after taking into account any excise tax imposed on the payments
provided to the Participant under the Plan or any other payments under Section
4999 of the Code.
 
4.    Plan Administration. The Board shall administer this Plan. Except as
otherwise set forth herein, the Board shall have the power, in its discretion
and without limitation, to make any and all decisions concerning the
implementation or interpretation of the Plan, including the power to determine
whether an individual is a Participant, to determine whether a Triggering Event
has occurred and to make the payments contemplated by the Plan. The rules,
interpretations, computations and other actions of the Board shall be binding
and conclusive on all persons.
 
5.    Amendment Of The Plan.  This Plan may be amended by the Board or, if
applicable, the Board of Directors of the Company’s successor.
 
6.    Termination Of The Plan. This Plan shall terminate and no amounts shall be
payable hereunder as of and effective on the earliest of (a) the payment of
Bonus Awards to the Participants in connection with a Triggering Event; (b) any
liquidation, dissolution or winding up of the Company; or (c) the first
anniversary of the effective date of the Plan first set forth above.
 
7.    No Guarantee Of Employment. This Plan is intended to provide a financial
incentive to Participants and is not intended to confer any rights upon
Participants to continued employment or appointment or election to the Board.
All Board members shall be subject to review and recommendation for re-election
by the Board’s Nominating and Governance Committee, nomination by the Board for
such re-election, and re-election by the stockholders of the Company. Employee
Participants’ employment shall remain at will and subject to termination by
either the Company or Participant at any time, with or without cause or notice.
 
 
 

--------------------------------------------------------------------------------

 
 
8.    No Assignment Or Transfer By Participant. None of the rights, benefits,
obligations or duties under this Plan may be assigned or transferred by any
Participant. Any purported assignment or transfer by any such Participant shall
be void.
 
9.    Severability. Should any provision of this Plan be held invalid by an
administrative tribunal, court of law or other authoritative body, then the
remaining provisions shall continue in force and given their full effect in a
manner consistent with the spirit and purpose of the Plan.
 
10.    Governing Law. The rights and obligations of a Participant under this
Plan shall be governed by and interpreted, construed and enforced in accordance
with the laws of the State of California without regard to its or any other
jurisdiction’s conflicts of laws principles.
 
11.    Withholding Of Compensation. The Company shall deduct and withhold from
the compensation or other amounts payable to Participants hereunder as a Bonus
Award, or otherwise in connection with such Participants’ employment, any
amounts required to be deducted and withheld by the Company under the provisions
of any applicable federal, state and local statute, law, regulation, ordinance
or order, including any excise taxes imposed under Section 4999 of the Code.
 
12.    Assumption By Acquiror. The Company’s obligations to pay the Bonus Award
to Participants hereunder shall be deemed to have been appropriately satisfied
if the acquiring or surviving corporation in a Change in Control assumes such
obligations and pays the Bonus Award as provided hereunder within a reasonable
period following the Consummation of a Change in Control.
 
 
 

--------------------------------------------------------------------------------

 